Judgment, Supreme Court, New York County, entered January 6, 1972, unanimously modified, on the law and on the facts, to the extent of reducing to $250 per week the amount that defendant shall pay to the plaintiff for her support and maintenance and by reducing to $5,000 the amount that defendant shall pay to the plaintiff for additional counsel fees inclusive of disbursements, and, as so modified, the judgment is affirmed, without costs and without disbursements. The record does not justify the awards of permanent alimony and additional counsel fees made at Trial Term and we consider them excessive to the extent indicated. Concur — Markewich, J. P., Murphy, McNally, Eager and Capozzoli, JJ.